PiNNEY, J.
1. The admission and reception of the evidence-offered by the plaintiff as bearing upon bis damages, to show the value of the several articles or pieces of property which he sold to Eastlund, and the prices for which he sold them Avhen he sold out his business, was erroneous. The evidence in the form offered tended to establish an erroneous rule of damages, and one for which the defendants could not, under the circumstances as they appeared, be held liable. The-wrongful acts imputed to the defendants did not injure, or destroy, or deprive the plaintiff of the use of, his property.. The most that can be said is that the acts of the defendants rendered the use of it less valuable in the particular business in and for which it had been purchased or procured. There was no evidence offered or given t.o show that the personal property in the shop or place of business had been in any way injured, or had depreciated in value, by or on account of the alleged conspiracy. • The plaintiff was not entitled to-measure his damages as if his property had been entirely destroyed. He was entitled to recover, as damages, such sum as would measure his loss of profits and also loss by diminution in the value of his propei ty by reason of the wrongful acts of the defendants; but such finding was required to be based upon legal evidence, and not upon mere conjecture or guesswork.
2. The instruction to the jury in respect to the credibility of the evidence — that, if they Avere satisfied from the evidence “ that any witness had Avilfully sworn falsely as to any matter material to the issues in this case, then you are at liberty to disregard the entire testimony of such witness”— *585was erroneous, the court failing to add to it the qualifying-clause, “ unless such testimony was corroborated by other credible evidence.” Mercer v. Wright, 3 Wis. 645; Morley v. Dunbar, 24 Vis. 185; Allen v. Murray, 87 Vis. 46. The rule on this point, as stated in Morley v. Dunbar, supra, has for many years been established, and is an absolute rule of evidence in this state.
For the reasons stated, the judgment of the circuit court, is erroneous.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for a new trial.